                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF FLORIDA
                                 PANAMA CITY DIVISION

UNITED STATES OF AMERICA,

v.                                                              Case No. 5:12cr9-MW/HTC-6

WILSON CALLE,

      Defendant.
___________________________/

                                 ORDER ACCEPTING AND ADOPTING
                                  REPORT AND RECOMMENDATION

          This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 546. Upon consideration, no objections having been filed by the

parties, 1

          IT IS ORDERED:

          The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “The Motion to Vacate, Set Aside, or Correct Sentence, ECF

No. 509, is DENIED. A Certificate of Appealability is DENIED.” The Clerk shall close the

file.

         SO ORDERED on June 11, 2019.


                                                       s/ MARK E. WALKER
                                                       Chief United States District Judge




1
    Defendant has failed to keep the Clerk advised of his current address as evidenced by returned mail. ECF No. 548.
